Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 14, 2018

                                    No. 04-18-00021-CV

                           In the Interest of L.T. ET AL, Children

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA01683
                    Honorable Charles E. Montemayor, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to
this appeal because appellant qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on March 14, 2018.


                                               _____________________________
                                               Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.

                                               _____________________________
                                               Keith E. Hottle, Clerk of Court